Exhibit Contents Report to Shareholders i Management’s Discussion and Analysis Caution Regarding Forward-Looking Statements M-1 Vision, Core Business, and Strategy M-4 Results M-5 Summary of Quarterly Results M-16 Liquidity and Capital Resources M-17 Other M-19 Outlook M-21 Critical Accounting Estimates, Developments,and Measures M-21 Controls and Procedures M-23 Risk Factors M-23 Unaudited Interim Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Income F-2 Consolidated Statements of Shareholders’ Equityand Comprehensive Income F-3 Consolidated Statements of Cash Flows F-4 Notes to the Unaudited Interim Consolidated Financial Statements F-5 Stantec provides professional consulting services in planning, engineering, architecture, interior design, landscape architecture, surveying, environmental sciences, project management, and project economics for infrastructure and facilities projects. Continually striving to balance economic, environmental, and social responsibilities, we are recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets, at every stage, from initial concept and financial feasibility to project completion and beyond. In simple terms, the world of Stantec is the water we drink, the routes we travel, the buildings we visit, the industries in which we work, and the neighborhoods we call home. Our services are offered through over 10,000 employees operating out of more than 130 locations in North America. Stantec trades on the TSX and NYSE under the symbol STN. Stantec is One Team providing Infinite Solutions. Report to Shareholders First Quarter 2009 Financial Highlights · Gross revenue for the first quarter of 2009 increased 38.7%to $404.8million, compared to $291.8 million for the first quarter of 2008. Net revenue increased 34.7% to $343.3 million, compared to $254.9 million for the first quarter of 2008. · Net income for the first quarter of 2009 increased 22.5% to $20.7 million, compared to $16.9 million for the first quarter of 2008. · Diluted earnings per share for the first quarter of 2009 were 21.6% higher at $0.45, versus $0.37 for the first quarter of 2008. I am pleased to report continuing good performance for our Company for the first quarter of 2009. Net income for the quarter was $20.7 million, and diluted earnings per share were $0.45, representing increases of 22.5% and 21.6%, respectively, compared to the first quarter of 2008. These operating results demonstrate that the diversified business model we have been following over the past 10 years continues to be sound and allows us to perform and grow even within the current economic environment. During the first quarter of 2009, four of our five practice areas—Environment, Buildings, Industrial, and Transportation—contributed to growth in revenue. As previously announced, early in the quarter we completed the acquisition of Jacques Whitford, an environmental consulting services firm headquartered in Halifax, Nova Scotia. This acquisition, our largest to date, significantly strengthens our Environment practice across Canada, particularly in the area of environmental permitting; increases our presence in Atlantic Canada; and expands our operations to Canada’s Arctic. In this report, I would like to highlight some of the projects we are completing in our Transportation, Buildings, and Industrial practice areas as examples of the kind of contracts that are contributing to our growth under the current market conditions. In the Transportation area, we have been awarded a contract to provide construction management support services to the Los Angeles County Metropolitan Transportation Authority (Metro) for its major capital projects, a contract that potentially could extend over the next seven years. The capital projects will include the four-mile (6.4-kilometre) extension of the Metro Orange bus rapid transit line, and parallel bike and pedestrian path, from Woodland Hills into the northern San Fernando Valley; the widening of Interstate 405 to encompass an additional 10 miles (16 kilometres) of a high-occupancy vehicle lane through the heavily traveled Sepulveda Pass; and the development of the two-story Metro Union Division Bus Maintenance and Operations Facility, with a three-story parking structure, in central Los Angeles. In Ontario, Canada, we are preparing the preliminary and detailed designs of approximately 7 kilometres (4.3 miles) of a new bus rapid transit roadway, which will include three transit stations and five grade-separated arterial and collector road crossings, for the City of Ottawa. The project will also entail surveying, drainage design, stormwater quality and quantity management, landscape architecture, and illumination design. In the northeastern United States, we are completing a study comparing various alternatives for developing open road tolling along the New Jersey–Pennsylvania border (Interstate 80) at Delaware Water Gap Toll Bridge, one of seven toll bridges owned and operated by the Delaware River Joint Toll Bridge Commission. The study will determine which alternative will result in the most efficient traffic operation, will involve minimal right-of-way acquisitions and environmental and permitting requirements, and can be designed and constructed cost effectively and quickly by 2010. Also in New Jersey, we are designing operational and safety improvements to two major state highways—U.S.
